                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI

W.B., a minor, by and through his parents and   )
next friend, Zach Baker and Audrey Baker et al. )
                                                )
                            Plaintiffs,         )
                                                )
v.                                              )           Civil No. 4:19-cv-00682-HFS
                                                )
Crossroads Academy-Central Street               )
et al.                                          )
                                                )
                            Defendants          )

                   STIPULATED TEMPORARY RESTRAINING ORDER

       This matter comes before the Court upon the motion of Plaintiffs for a temporary

restraining order, seeking to preserve the status quo, i.e. W.B.’s enrollment and attendance as a

student at Crossroads Academy-Central Street (“Crossroads”). The parties held a conference in

chambers on September 10, 2019. In an effort to allow W.B. to maintain enrollment in this initial

period of this suit, Eric Schmidt and Randall Williams (collectively, the “State Defendants”),

Crossroads, Karis Parker, or Eva Copeland (collectively, “Crossroads Defendants”) and Plaintiffs

reached a stipulation.

       Pursuant to Federal Rule of Civil Procedure 65, the Court ORDERS as follows:

       1.       Defendants may not take any action to suspend W.B.’s enrollment or attendance at

Crossroads for reason of his failure to submit a current original Form Imm.P.11A or otherwise due

to his status as unvaccinated during the pendency of this order, except in the event of a localized

vaccine preventable disease outbreak or other public health emergency as outlined in paragraph 2.

       2.       In the event of a localized vaccine preventable disease outbreak or other public

health emergency, the Missouri Department of Health and Senior Services (“DHSS”) reserves the




            Case 4:19-cv-00682-HFS Document 20 Filed 09/12/19 Page 1 of 3                 13524871v.1
right to exercise its statutory and regulatory authority, which may include restricting unvaccinated

students from attending school for a period of time, in order to protect the public health.

       3.       The Missouri Department of Health and Senior Services and the Missouri Attorney

General (“State Defendants”) shall take no adverse action or enforcement action against the

Crossroads Defendants during the duration of this Order if the Crossroads Defendants, in their

discretion, opt to treat similarly situated Crossroads students in a similar manner as required for

W.B. in paragraph 1; nor will the State Defendants take adverse action or enforcement action

against the Crossroads Defendants relating this same conduct in the period when the Order was in

effect after the Order expires.

       4.       Neither the stipulation nor this Order shall operate as a waiver by the Crossroads

Defendants or State Defendants of any argument in this litigation, or shall prohibit any actions by

them with respect to W.B. or any other students after the expiration of this Order.

       Plaintiffs’ motion for temporary restraining order (Doc. 7) is GRANTED, and this Order

shall remain in effect, subject to the conditions stated above, until the Court issues a ruling on the

Plaintiffs’ motions for preliminary injunction.

       IT IS SO ORDERED.

                                               ___/s/ Howard F. Sachs_____
                                               Hon. Howard F. Sachs
                                               United States District Judge
September 12, 2019

Kansas City, Missouri




                                                  2

            Case 4:19-cv-00682-HFS Document 20 Filed 09/12/19 Page 2 of 3                     13524871v.1
Agreed as to form by:

SPENCER FANE LLP

/s/ Stephanie Lovett-Bowman
Stephanie Lovett-Bowman         MO #63045
Angus W. Dwyer                  MO #66443
1000 Walnut, Suite 1400
Kansas City, MO 64106
Telephone: (816) 474-8100
Fax:           (816) 474-3216
slovettbowman@spencerfane.com
adwyer@spencerfane.com

ATTORNEYS FOR DEFENDANT
CROSSROADS ACADEMY-CENTRAL STREET,
KARIS PARKER AND EVA COPELAND


/s/ Linus L. Baker
Linus L. Baker                  MO #44980
6732 West 185th Terrace
Stilwell, KS 66085-8922
Telephone: (913) 486-3913
Fax:           (913) 232-8734
linusbaker@prodigy.net

ATTORNEYS FOR PLAINTIFFS W.B., ZACH
BAKER AND AUDREY BAKER

/s/ Robert Hatley
Robert Hatley, Mo. No.: 67719
Assistant Attorney General
615 E. 13th Street, Suite 401
Kansas City, Missouri 64106
Phone: (816)889-2250
Facsimile: (816)889-5006
robert.hatley@ago.mo.gov

ATTORNEY FOR DEFENDANTS ERIC SCHMITT AND RANDALL WILLIAMS




                                       3

         Case 4:19-cv-00682-HFS Document 20 Filed 09/12/19 Page 3 of 3   13524871v.1
